Citation Nr: 0309337	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for urinary incontinence 
and sexual dysfunction, claimed as secondary to a service-
connected low back disability.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran had active air service from November 1971 to 
November 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Fort Harrison Regional Office (RO).

In June 2001, the Board remanded the matter to afford the 
veteran the opportunity to appear at a Board hearing.  At the 
time of the Board's remand, the issues on appeal included 
entitlement to an increased rating for residuals of a low 
back injury.  Pursuant to the Board's remand instructions, 
the RO contacted the veteran and offered him the opportunity 
to appear at a Board hearing in connection with his appeal.  
In a March 2002 statement, however, he withdrew his hearing 
request and the matter was subsequently returned to the 
Board.

In an August 2002 decision, the Board granted the veteran's 
claim for an increased rating for his service-connected low 
back disability.  The Board determined that additional 
development of the evidence was necessary with respect to the 
remaining issues of entitlement to service connection for 
urinary incontinence and sexual dysfunction.  Pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002), the Board 
began the additional development action later that month.  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000, and at the direction of the 
Secretary, the Board began conducting evidentiary development 
of appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

As set forth above, consistent with these new duty-to assist 
regulations, after reviewing the veteran's case, the Board 
determined that additional evidentiary development was 
warranted.  In August 2002, the Board began this evidentiary 
development, pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2).  Some of this development has been completed.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with an August 2002 development memorandum, the 
Board obtained VA clinical records as well as a VA medical 
examination report, which was completed in January 2003.  
This evidence has not been considered by the RO.  In 
addition, the Board finds that it is necessary to obtain a VA 
medical opinion regarding the nature and etiology of the 
veteran's claimed urinary incontinence and sexual 
dysfunction.  

In view of the foregoing, and in light of the new judicial 
precedent discussed above, the Board is compelled to remand 
the veteran's case to the RO.  The Board observes that 
additional due process requirements may be applicable as a 
result of the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should make arrangements for 
the veteran to be afforded a VA medical 
examination to determine the nature and 
etiology of any current sexual 
dysfunction and urinary incontinence.  
The claims folder should be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to express an opinion as 
to whether the veteran currently has 
sexual dysfunction or urinary 
incontinence and, if so, whether it is as 
likely as not (50 percent or greater 
likelihood) that either disorder is 
causally related to his service-connected 
low back disability (residuals of a low 
back injury, to include spondylosis and 
low back strain).  

3.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

4.  After conducting any additional 
indicated development, the RO should 
readjudicate the issues of entitlement to 
service connection for sexual dysfunction 
and urinary incontinence.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the last pertinent 
supplemental statement of the case in 
April 2002.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his representative.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




